Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 31, 2013

                                             No. 04-13-00360-CV

                                            IN RE John PHELPS

                                      Original Mandamus Proceedings 1

                                                     ORDER

        On June 7, 2013, relator John Phelps filed a petition for writ of mandamus. The court has
considered relator’s petition, the response and reply of the parties, and has determined that relator
is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Richard Price is ORDERED to transfer the underlying proceeding to
Galveston County. The writ will issue only if we are notified that Judge Price has not done so
within ten days of the date of this order.

         It is so ORDERED on July 31, 2013.


                                                                        _____________________________
                                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2013.

                                                                        _____________________________
                                                                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2000-CI-07648, styled In the Interest of E. H-P., A Minor Child, pending in
the 73rd Judicial District Court, Bexar County, Texas, the Honorable Richard Price presiding.